UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. CSC Small Cap Value Fund SEMI-ANNUAL REPORT| March 31, 2012 www.CoveStreetFunds.com Letter to Shareholders April 3, 2012 Dear Fellow Shareholder: This is our first semi-annual letter to shareholders under the Cove Street Capital banner and we remain pleased with our results. On the back of a 20.9 percent return for the fund in the fourth quarter of 2011, we turned in an 18.3 percent gain in the first quarter of 2012. TOTAL RETURN - as of March 31, 2012| Symbol: CSCSX INCEPTION 1 YEAR 3 YEAR 5 YEAR 10 YEAR (9/30/1998) CSC Small Cap Value Fund - Investor Class without sales charge 17.9% 36.0% 1.2% 6.2% 10.8% with 3.5% sales charge 13.7% 34.4% 0.4% 5.8% 10.5% Russell 2000® Index -0.2% 26.9% 2.1% 6.5% 7.7% Russell 2000® Value Index -1.1% 25.4% 0.0% 6.6% 8.8% Russell 2500™ Value Index 0.1% 27.1% 1.0% 7.5% 9.3% Performance shown for the period September 30, 1998 to December 31, 2011 reflects performance for CSC Small Cap Value Fund, a series of CNI Charter Funds, the predecessor to CSC Small Cap Value Fund “The Fund”. The Fund has the same portfolio manager and substantially similar investment strategies to the predecessor fund. Performance without the sales charge does not reflect the current maximum sales charge of 3.50%. Had the sales charge been included, the Fund’s returns would have been lower. Returns for periods greater than 1 year are annualized. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month end, please call 1-866-497-0097. The gross expense ratio is 2.66%. Investment performance reflects contractual fee waivers in effect through 12/31/2014 to keep the expense ratio at or below 1.69%. In the absence of such fee waivers, total return would be reduced. Short-term moves in the stock market never cease to amaze us and the current period has been no exception. We would point to some obvious macro events: • The ability of the European Union and a variety of its associated acronymed entities to put forth an obviously wafer thin and short-term reform package, partially on the back of private creditors, an event which relieved (unfounded) fears of an imminent breakdown in the global financial system. • The release of a series of perfectly reasonable US economic statistics which suggest a domestic economy that is jogging along. • The maintenance of an absurdly accommodative monetary policy has historically often created a positive backdrop for equities. What remains the silent elephant in the room is the continuing apathy of investors at large toward the equity markets. Mutual fund statistics from Lipper and Associates showed a $60 billion outflow from equity and balanced mutual funds in the fourth quarter of 2011, with only a partial and modest reversal to the tune of $11 billion in the first two months of 2012. Our institutional marketing efforts suggest a very low level CSC Small Cap Value Fund 1 Letter to Shareholders of new long-only, equity related searches among asset allocators, continuing the slack pace since the 2008 crash. The 2012 CFA (Chartered Financial Analyst) survey of its members concludes, “investors remain terribly concerned about the prospects for market performance and ethics in 2012…there is very little to cheer about in 2012.” Further, according to the CFA survey, only 41 percent of members think equities will be the top performer in 2012. Similarly, we see continued high interest in “hedge funds,” portfolio insurance strategies, and the staggeringly counterintuitive desire among pension funds to embark upon a “liability-driven investment” scheme at interest rate levels as low as they have been in a hundred years. In other words, the stock market as measured by the S&P 500 is up almost 25.9 percent over the last 6 months and most investors remain underinvested. Go figure. Despite this temporary risk aversion, stocks remain a unique species: the higher the price and less compelling the value, the more they seem to be desired by investors. This represents a strong underpinning for a reasonable intermediate future in our opinion. Back on earth, our performance has been driven by our ability to limit mistakes, preserving capital and enabling our winners to drive performance from higher capital levels. WHAT HAPPENED - as of March 31, 2012| Symbol: CSCSX 5 CONTRIBUTORS SECURITY AVERAGE WEIGHT (%) RETURN (%) CONTRIBUTION (%) PerkinElmer Coinstar Global Cash Access Holdings Carbon Natural Gas Eagle Materials 5 DETRACTORS SECURITY AVERAGE WEIGHT (%) RETURN (%) CONTRIBUTION (%) Wendy’s ‐6.9 ‐0.5 Teleflex Tessera Technologies Liberty Media Cap, Class A PMC‐Sierra Inc The 5 Contributors measure the top five contributors to the portfolio’s total return and the 5 Detractors measure the five bottom contributors to the portfolio’s return. Average Weight shown is a calculation of the average percentage held of each included company over the course of the first quarter 2012. Return represents the total return for each included company over the course of the first quarter 2012. Contribution is a ranked measure of how each included company contributed to the Fund over the course of the first quarter 2012. Our second and third largest holdings were among our largest winners year to date. Coinstar was up 41.8 percent after a series of interesting announcements which included solid fourth quarter earnings and 2012 guidance, an increase in the overnight rental rate for a DVD at Redbox from $1 to $1.20, and a partnership with Verizon to create a new video streaming service. We frankly are skeptical of the latter, but the profitability mathematics of the Redbox price increase verge on potentially staggering, especially if there is some clarity surrounding the future of the worst piece of financial legislation I think I have seen in 28 years—the so-called Durbin Amendment. We sold two thirds of our position and retain a 2.5 percent weighting in the Fund. CSC Small Cap Value Fund 2 Letter to Shareholders PerkinElmer (PKI) has been a long-term holding for us in several different position sizes and we reloaded to a 5 percent position last fall. The stock was up 38.8 percent in the quarter on solid 2011 results and a growing recognition that the company’s $600mm acquisition of Caliper Life Sciences in 2011 was a strategically superb move that “gives customers the tools and insights to understand the origins of disease, create new therapies, and transform personalized medicine,” according to Caliper’s CEO Kevin Hrusovsky in a November press release. We are confident that PKI eventually grows enough to graduate its way out of a small cap portfolio like ours. The recent performance of Global Cash Access (GCA) represents a wonderful success story for the Fund that seems to be more typical of our style - buy, buy lower, buy more even lower (the lowest average cost wins), suffer in oblivion for 18 months, and then make hay. GCA provides cash services to the casino industry and enjoys a very high market share in ATM-like devices on the casino floor. The company was hurt by a poor consumer economy, which meant fewer bodies in casinos and a negative mix shift, as those who gambled relied on simple cash withdrawals at lower fees rather than using GCA devices to essentially take out cash above bank limits. GCA’s woes were compounded by a complete surprise announcement that a consortium led by prior management swiped its largest customer, Caesar’s, a deal which also wrecked industry pricing. Fast-forward 18 months to another surprise announcement—the consortium could not handle the business and they sold themselves back to GCA for a pittance. This deal, plus modest improvement in both volume and mix, a wave of new casino openings and competitive wins for GCA have led to a more than doubling of the stock in the past year and we think there remains excellent fundamental momentum and value. Nautilus ranks us as one of the quickest “in and out” stocks in the Fund’s history, and we are not complaining. This portfolio manager (adeptly) passed on the company at $40 a share five years ago…but at $1.65 a share, we were willing to take a look after several generations of management had run this company into the ground. What we found were a group of recognizable brand names (Schwinn, Bowflex, Treadclimber, and Nautilus), a clean balance sheet, a core competence in direct marketing, and a new CEO that hailed from a current holding, Central Garden and Pet. The business looked like it had bottomed and we saw a $3 value with very little heavy lifting required. At an average sales price of $2.77 a share and a 70% gain in a little over two months, we were right and moved on. Another new holding was CoreLogic (CLGX), a reload of a former investment in First American Corporation, which split into two components in 2010—the eponymous title company and CoreLogic, which offers an amalgamation of data services and mortgage processing solutions. After a healthy gain, we sold both pieces in 2010, only to recently repurchase CoreLogic after a 50 percent decline. CLGX represents an “under-managed” company that still manages to generate 20 percent pretax cashflow margins using a set of difficult to reproduce database assets. Even so, there is tremendous pressure on management and the Board to deliver announced margin improvements. These can come both from internal work as well as being the beneficiary of any improvement in mortgage origination, which we are confident, will occur sometime in our lifetime, but preferably sooner. We see the stock as 50 percent undervalued relative to our cost. As we will reiterate in each subsequent letter, our focus remains on a process that includes identifying and carefully researching what we perceive to be undervalued equities, and purchasing them with an eye on the long-run. We have owned stocks for as little as three months in the case of Nautilus and over ten years in the case of White Mountains and we are keenly aware that it is impossible to precisely determine what will make a stock move and when. This is why it is crucial to have a long-term view and to buy value when you see it. We are comfortable being mostly invested, given what we own and the healthy set of new prospects for the Fund that have arisen due to investors’ reluctance to look out past the next few months. CSC Small Cap Value Fund 3 Letter to Shareholders Best Regards, Jeffrey Bronchick, CFA Chief Investment Officer | Shareholder, CSC Small Cap Value Fund Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice TOP 10 HOLDINGS - as of March 31, 2012| Symbol: CSCSX White Mountains Insurance Group Alleghany HSN PerkinElmer Central Garden & Pet, Class A Teleflex Symetra Financial CoreLogic Hallmark Financial Services Global Cash Access Holdings Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Mutual fund investing involves risk. Principal loss is possible. There is no assurance that the investment process will consistently lead to successful results. Value investing involves risks and uncertainties and does not guarantee better performance or lower costs than other investment methodologies. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. The Russell 2000® Index measures the performance of the small cap segment of the U.S. equity universe, representing approximately 10% of the total market capitalization of the Russell 3000® Index and the Russell 2000® Value Index includes those Russell 2000® Index companies with lower price to book ratios and lower forecasted growth values. The Russell 2500™ Value Index measures the performance of the small to mid cap value segment of the U.S. equity universe. One cannot invest directly in an index. The Standard & Poor’s 500 Index (S&P 500®) is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500® is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The Cove Street Small Cap Value Fund is distributed by Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services LLC. CSC Small Cap Value Fund 4 Institutional: Value of $25,000 Investment SINCE INCEPTION 10/3/2001 -3/31/2012 Institutional: Rates of Return (1) The Russell 2000 Index is a market capitalization-weighted index comprised of the 2,000 smallest companies listed on the Russell 3000 Index, which contains the 3,000 largest companies in the U.S. based on market capitalization. (2) The Russell 2000 Value Index measures the performance of the small cap value segment of U.S. equity securities. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values. (3) The Russell 2500 Index measures the performance of the small to mid cap segment of U.S. equity securities. It includes approximately 2,500 of the small securities based on a combination of their market cap and current index membership. (4) Inception date of Institutional Class was October 3, 2001. CSC Small Cap Value Fund 5 Investor: Value of $10,000 Investment SINCE INCEPTION 9/30/1998 -3/31/2012 Investor: Rates of Return (1) The Russell 2000 Index is a market capitalization-weighted index comprised of the 2,000 smallest companies listed on the Russell 3000 Index, which contains the 3,000 largest companies in the U.S. based on market capitalization. (2) The Russell 2000 Value Index measures the performance of the small cap value segment of U.S. equity securities. It includes those Russell 2000 Index companies with lower price-to-book ratios and lower forecasted growth values. (3) The Russell 2500 Index measures the performance of the small to mid cap segment of U.S. equity securities. It includes approximately 2,500 of the small securities based on a combination of their market cap and current index membership. (4) Inception date of Investor Class was September 30, 1998. CSC Small Cap Value Fund 6 Expenses EXPENSE EXAMPLE -MARCH 31, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2011 – March 31, 2012). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/11 3/31/12 10/1/11 - 3/31/12(1) Investor Class Actual (2) Investor Class Hypothetical (5% return before Expenses) Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) (1) Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.48% and 1.32% for Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/366 (to reflect the one-half period). (2) Based on the actual returns for the six-month period ended March 31, 2012 of 42.95% and 43.01% for the Investor Class and Institutional Class, respectively. CSC Small Cap Value Fund 7 Sector Allocation (% of net assets) as of March 31, 2012(1) Top 10 Equity Holdings (% of net assets) as of March 31, 2012 (1) White Mountains Insurance Group Alleghany HSN PerkinElmer Central Garden & Pet, Class A Teleflex Symetra Financial CoreLogic Hallmark Financial Services Global Cash Access Holdings (1) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. CSC Small Cap Value Fund 8 Schedule of Investments as of March 31, 2012 (unaudited) Description Shares Value COMMON STOCKS - 90.9% Consumer Discretionary - 17.5% Central Garden & Pet, Class A * $ Coinstar * HSN International Speedway, Class A Wendy's Energy - 7.3% Approach Resources* Carbon Natural Gas* (a) Crosstex Energy Financial Services # - 31.2% Alleghany* CoreLogic * Fair Isaac First Financial Bancorp Global Cash Access Holdings* Hallmark Financial Services* Jefferies Group Symetra Financial White Mountains Insurance Group Health Care - 12.7% PerkinElmer Teleflex VCA Antech* Materials & Processing - 8.8% Eagle Materials Greif, Class B KMG Chemicals Spartech* Producer Durables - 7.2% GP Strategies* IDEX Woodward Woodward Technology - 6.2% NeuStar, Class A* PMC-Sierra* Tessera Technologies Total Common Stocks (Cost $13,898,406) SHORT-TERM INVESTMENT - 9.2% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $2,102,031) Total Investments - 100.1% (Cost $16,000,437) Other Assets and Liabilities, Net - (0.1%) ) Total Net Assets - 100.0% $ * Non-income producing security (a) Security considered illiquid. See note 2 in Notes to Financial Statements. # The Fund is significantly invested in this sector and therefore is subject to additional risks. See note 7 in Notes to Financial ^ Variable Rate Security - The rate shown is the rate in effect as of March 31, 2012. CSC Small Cap Value Fund 9 Statement of Assets & Liabilities (unaudited) as of March 31, 2012 ASSETS: Investments, at value (cost $16,000,437) $ Dividends receivable Interest receivable 17 Prepaid expenses Total assets LIABILITIES: Payable for capital shares redeemed Payable to investment adviser Payable to affiliates Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding(1) per share $ $ Maximum offering price per share ($26.86/0.9650) $ N/A (1) Unlimited shares authorized See Notes to the Financial Statements. CSC Small Cap Value Fund 10 Statement of Operations (unaudited) For the six months ended March 31, 2012 INVESTMENT INCOME: Dividend income $ Interest income 96 Total investment income EXPENSES: Investment adviser fees Fund administration & accounting fees Transfer agent fees Audit fees Other Trustee fees Federal and state registration fees Legal fees Compliance fees Postage & printing fees Custody fees Distribution and/or shareholder servicing fees: Investor Class Institutional Class Class N (Note 1) Total expenses before reimbursement Less: reimbursement from investment adviser (Note 4) ) Less: distribution and shareholder servicing fee waiver ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements. CSC Small Cap Value Fund 11 Statement of Changes in Net Assets Six Months Ended March 31, 2012 Year Ended (UNAUDITED) September 30, 2011 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments. ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Investor Class: (1) Proceeds from shares sold Cost of shares issued in exchange for Class N – Proceeds from reinvestment of distributions – Payments for shares redeemed ) ) Increase (decrease) in net assets from Investor Class transactions ) Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions – Payments for shares redeemed ) ) Increase (decrease) in net assets from Institutional Class transactions ) Class N: Proceeds from shares sold – Proceeds from reinvestment of distributions – Cost of shares exchanged for Investor Class shares ) – Payments for shares redeemed ) ) Decrease in net assets from Class N transactions ) ) Net decrease in net assets resulting from capital share transactions ) ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income Investor Class: (1) – ) Institutional Class: – ) Class N: – ) Total distributions to shareholders – ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period, including accumulated net investment loss of $ $ TRANSACTIONS IN SHARES: Investor Class: (1) Shares sold Shares issued in exchange for Class N shares – Shares issued to holders in reinvestment of dividends – Shares redeemed ) ) Increase (decrease) in Investor Class shares outstanding ) Institutional Class: – – Shares sold Shares issued to holders in reinvestment of dividends – Shares redeemed ) ) Increase (decrease) in Institutional Class shares outstanding 71 ) Class N: – – Shares sold – Shares issued to holders in reinvestment of dividends – Shares redeemed in exchange for Class N shares ) – Shares redeemed ) ) Decrease in Class N shares outstanding ) ) Net decrease in shares outstanding ) ) (1) Prior to January 23, 2012, Investor Class shares were known as Class R shares. See Notes to the Financial Statements. CSC Small Cap Value Fund 12 Financial Highlights: Investor Class (1) For a Fund share outstanding throughout the period. Year Ended September 30, Six Months Ended March 31, 2012 (UNAUDITED) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income – ) ) ) – – Dividends from net capital gains – ) ) Total distributions – ) Net asset value, end of period $ TOTAL RETURN %(2) )% % % )% % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement %(3) % After expense reimbursement %(3) % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )%(3) )% )% )% % )% After expense reimbursement )%(3) )% )% Portfolio turnover rate 26
